IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,573


EX PARTE BILLY JAMES SMITH Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W86-90792-L(B) IN CRIMINAL DISTRICT COURT NO. 5

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual
assault and sentenced to life imprisonment. The Fifth Court of Appeals affirmed his conviction.
Smith v. State, No. 05-87-00191-CR (Tex. App.-Dallas, delivered January 26, 1988, no pet.).
	Applicant contends that he is actually innocent based on DNA testing conducted pursuant
to Chapter 64 of the Texas Code of Criminal Procedure. The trial court concluded in its Chapter 64
findings that the DNA testing excludes Applicant as a contributor, and in its response to Applicant's
claim, the State agreed that the DNA testing exonerates Applicant.  	
	We believe that Applicant has established by clear and convincing evidence that no
reasonable  juror would have convicted him in light of the DNA results. Ex parte Elizondo, 947
S.W.2d 202, 209 (Tex. Crim. App. 1996); Ex parte Franklin, 72 S.W.3d 671, 677 (Tex. Crim. App.
2002). Accordingly, relief is granted. The judgment in Cause No. F86-90792-UL in Criminal 
District Court No. 5 of Dallas County is set aside, and Applicant is remanded to the custody of the
Sheriff of Dallas County to answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: December 13, 2006
Do Not Publish